Citation Nr: 0319174	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from September 1962 to 
September 1965 (including service in Korea apparently from 
December 1963 to December 1964).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Boston, Massachusetts, Regional Office (RO), which denied 
service connection for post-traumatic stress disorder.  


REMAND

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In February 2003, the 
Board sent appellant a letter informing him of the Veterans 
Claims Assistance Act of 2000 and its applicability and 
advising him that he could send the Board additional evidence 
concerning the appeal within 30 days from date of letter.  In 
March 2003, appellant submitted to the Board numerous VA and 
private clinical records, without a waiver of initial 
originating agency jurisdiction.  

Although under 38 C.F.R. § 19.9(a)(2) (2002), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit in that decision 
also held, in part, that 38 C.F.R. § 19.9(a)(2)(ii), which 
stated that an appellant shall have not less than 30 days to 
respond to the Board's notice required by 38 U.S.C.A. 
§ 5103(a), was misleading, because there was a statutory one-
year period to submit evidence to substantiate a claim.  

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, and a 
Supplemental Statement of the Case has not been prepared with 
respect to any of the additional evidence received, a remand 
of the case appears necessary for procedural due process 
concerns.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to other reasons for remanding the case, the 
evidentiary record indicates that in an August 2000 letter, 
appellant alleged that he has post-traumatic stress disorder 
as a result of "my Vietnam experience.  I was on my way home 
from Korea when I was diverted to Vietnam for an unscheduled 
extension of active duty."  Although in a subsequent August 
2001 letter, the RO requested appellant to complete and 
return a post-traumatic stress disorder questionnaire, a 
completed post-traumatic stress disorder questionnaire is not 
currently of record.  In July 2001, the RO requested 
appellant's service personnel records, which were received 
and did not confirm any Vietnam service; and a VA 
computerized request for information form noted therein that 
"record does not indicate veteran served in Vietnam."  
However, it is unclear from the claims folder what 
organization was contacted by the RO to determine whether or 
not appellant actually served in Vietnam as contended.  
Therefore, the RO should specifically contact the service 
department, the National Personnel Records Center (NPRC), or 
any other appropriate organization (with the name of the 
organization contacted specifically noted for the record), 
for the purpose of verifying whether or not appellant had any 
Vietnam service or combat.  

Additionally, the evidentiary record indicates that appellant 
may be in receipt of Social Security Administration (SSA) 
benefits.  However, the claims folder does not currently 
include any medical records associated with his SSA benefits 
claim, nor does it appear that the RO has attempted to obtain 
such records.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), Masors v. Derwinski, 2 Vet. App. 181, 187-89 (1992), 
and Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims held that VA breached its statutory duty to assist by 
failing to obtain SSA records. 

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide a detailed, written 
statement listing the specific 
stressors appellant claimed to have 
experienced in service.  He should 
provide specific information, such 
as dates and location of the 
incidents, unit assignments, who was 
involved, and what occurred.  In the 
event that he cannot recall the 
specific dates of the incidents and 
other particulars, he should as 
closely approximate the dates and 
give as much information as 
possible.  The appellant should be 
advised that he may submit 
alternative forms of evidence to 
support the claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.

2.  The RO should contact the 
appropriate service department, 
NPRC, or any other appropriate 
organization, to request any 
additional information/material 
which might substantiate appellant's 
allegations that he was exposed to 
in-service stressors (including in 
Vietnam).  The name of the 
organization contacted by RO should 
be specifically stated in writing 
for the record.  The appropriate 
organization should provide written 
verification for the record as to 
whether or not appellant served in 
Vietnam, including whether he was 
diverted to Vietnam for an 
unscheduled extension of active duty 
after serving in Korea, as he has 
alleged.  

3.  The RO should obtain any 
relevant medical records associated 
with appellant's SSA claim and 
associate them with the claims 
folder.  Any assistance by the 
appellant in obtaining such records 
should be requested if necessary.  

4.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claim 
at issue, including which evidence 
is to be provided by the appellant, 
and which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  

5.  The RO should review any 
additional evidence submitted since 
the June 2002 Statement of the Case 
was issued and readjudicate the 
issue of entitlement to service 
connection for post-traumatic stress 
disorder.  When the aforementioned 
development has been accomplished, 
to the extent the benefit sought is 
not granted, a Supplemental 
Statement of the Case should be 
provided, and the case should be 
returned to the Board for further 
appellate consideration, to the 
extent such action is in order.  No 
action is required of the appellant 
until he is notified.  The Board 
intimates no outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


